Citation Nr: 0724841	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-40 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right wrist 
disability.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  In June 2007, the veteran testified 
at a Board video hearing.  


FINDINGS OF FACT

1.  The veteran had a right wrist defect prior to entering 
service and it did not worsen during his period of active 
service.

2.  The veteran's currently diagnosed right wrist 
osteoarthritis, post right scaphoid fracture, is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A right wrist defect clearly and unmistakably preexisted 
service and was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2006).

2.  A right wrist defect, right scaphoid fracture, currently 
diagnosed as right wrist osteoarthritis, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 
1153 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records and post-service VA 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in September 2004 and an addendum was rendered in 
October 2004.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal that the veteran's right 
upper extremity was normal on his February 1971 entrance 
examination.  On his Report of Medical History, the veteran 
did not report that he had ever suffered an injury to his 
right wrist or that he currently had any right wrist 
complaints.  

On an undated Report of Medical History, the veteran stated 
that he had a fracture of the right wrist which never healed 
properly at the age of 19 years.  The veteran was 19 years 
old from October 1970 to October 1971.  The veteran entered 
service in September 1971, right after he turned 19 years of 
age.  This report was made in conjunction with an "E-2" 
profile.

On March 23, 1972, it was noted that the veteran had suffered 
a hairline fracture of the right wrist 18 months before 
(around September 1970).  The veteran reported an earlier 
date of the injury than he had on the Report of Medical 
History.  It was noted that the veteran had a short arm cast 
for one month.  His main complaint now was increased 
discomfort.  He exhibited good range of motion of the right 
wrist.  There was pain and tenderness of the radial aspect of 
the wrist, possible navicular with aseptic necrosis in light 
of the duration of symptoms.  X-rays showed non-union of the 
navicular fracture with no significant avascular necrosis.  
He was scheduled for an appointment with the orthopedic 
clinic for a bone graft or other treatment.  He requested a 
profile.  

A June 7, 1972 x-ray revealed a fracture involving the 
navicular bone.  The fracture line was not discreet.  There 
was early osseous union.  Both components of the fractured 
navicular showed normal mineral content.  The impression was 
an old healing fracture of the navicular.  By history, it was 
two years old (dating back to 1970).  

On April 16, 1973, it was noted that the veteran had pain in 
his right wrist with a history of a fracture of the navicular 
with nonunion.  It was noted that it had existed prior to 
entry into service.  The orthopedic clinic indicated that the 
provisional diagnosis was pain in the right wrist with a 
history of a fracture of the navicular.  

January 22, 1974 x-rays revealed a non-united fracture of the 
navicular bone.  There was no x-ray evidence of aseptic 
necrosis.  

On January 24, 1974, it was noted that the veteran had 
nonunion of a fracture of the navicular bone.  There was 
tenderness.  On June 20, 1974, the orthopedic clinic further 
noted that the veteran had suffered a fracture of the ulnar 
bone of his left arm about 3 and 1/2 years earlier (about 
January 1970).  The veteran was having problems with range of 
motion and some pain.  There was a noticeable difference in 
the size of each lower arm.  The provisional diagnosis was 
questionable calcification on the left ulna.  

On August 22, 1974, it was noted that the right navicular 
fracture existed prior to service.  It was indicated that he 
was not treated with a cast by the civilian doctor (before 
service), but was casted for 1 month inservice.  The veteran 
complained of occasional pain in the right wrist.  X-rays 
revealed a fracture of the right navicular with cyst.  

On that same date, the veteran was given a physical profile 
for a fracture of the right navicular.  He was restricted 
from performing hand to hand combat or contact sports, 
prolonged handling of heavy materials over 10 pounds, 
overhead work, push-ups, pull-ups, climbing ropes, or 
climbing ladders.  The restriction was for 2 months.  

On his September 1974 separation examination, the right upper 
extremity was normal and the veteran indicated that he was in 
good health and he did not report any complaints.  

In January 2004, the current application for VA compensation 
benefits was received.  In that application, the veteran 
indicated that he had a right wrist condition consisting of a 
right wrist bone fracture and arthritis.  He reported that 
the injury occurred in February 1972.  

In September 2004, the veteran was afforded a VA examination.  
The claims file was not available at that time.  At that 
time, the veteran stated that he had sustained a right 
scaphoid fracture in 1972, during service.  He indicated that 
he was treated with a cast and resumed basic training.  Since 
that time, he had continued to have right wrist problems.  
Physical examination resulted in a diagnosis of right wrist 
osteoarthritis, post right wrist scaphoid fracture.  It was 
noted that the osteoarthritis changes were confirmed on x-
rays.  

Since the examiner did not have the claims file for review, 
he was thereafter provided the claims file and requested to 
furnish an addendum opinion.  In October 2004, the examiner 
indicated that he had reviewed the claims file.  The examiner 
referred to the undated Report of Medical History and 
questioned whether this was completed on entrance.  However, 
other service medical records indicated that the right 
navicular fracture existed prior to service.  During service, 
the navicular fracture was treated conservatively and he was 
given multiple profiles.  It appeared that the right wrist 
fracture existed prior to the military based on the medical 
documentation.  The examiner opined that it was not likely 
that the preexisting condition was permanently aggravated by 
service beyond the natural progression.  The natural history 
of nonunion of the scaphoid fracture is that it eventually 
develops osteoarthritic changes.

In June 2007, the veteran testified at a Board video hearing.  
He testified that he initially injured his right wrist during 
service while doing push-ups.  He went down to do a push-up 
and noticed a pop in his right wrist.  He went to first aid 
and was sent to x-rays.  The x-rays revealed a hairline 
fracture.  He was given 30 days to recover on convalescence.  
This injury occurred in February 1972.  Prior to that time, 
the veteran related that he did not have any injury to his 
right wrist.  Thereafter, he continued to have problems with 
his right wrist.  He was told that he would always have 
problems, but could continue to function.  After service, he 
did not have any other injuries to the right wrist and he did 
not undergo any surgery.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a) (2002).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disability was "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

In this case, the entrance examination was negative.  There 
were no notations of any preexisting right wrist 
abnormalities.  Thus, the later complained of disability was 
not detected.  

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a right wrist disability on objective 
examination.  The examination was negative.  Thus, the 
veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

The service medical records show that the right wrist injury 
in question occurred sometime in 1970, not in 1972.  The only 
record which indicated that the injury might have occurred 
during service was the undated Report of Medical History in 
which the veteran stated that he had a fracture of the right 
wrist which never healed properly at the age of 19 years.  As 
noted, the veteran was 19 years old from October 1970 to 
October 1971, and he entered service in September 1971, right 
after he turned 19 years of age.  However, the remainder of 
all of the other service medical records documented the 
injury as having occurred in 1970, by the veteran's own 
report.  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

The Board finds that the inservice medical opinions that the 
veteran had a preexisting right wrist fracture are competent, 
as they were rendered by medical professional and are also 
probative evidence.  They were based not only on the 
veteran's statements, but on physical examination and 
evaluation of the right wrist as well as x-rays.  The 
examiners were competent to discern whether the right wrist 
fracture was new or whether it represented an older injury.  
They apparently accepted the veteran's statements of the 
fracture occurring prior to service as consistent with the 
findings and x-ray reports.  Further, the Board finds that 
the veteran's report at that time, when he was seeking 
treatment for his right wrist, to be credible and therefore 
probative.  The Court has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admission of a preservice history of medical problems during 
inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

The veteran maintains that he injured his right wrist during 
service in 1972 and not before service.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins were a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, the veteran is competent to report that he 
injured his right wrist and that he was diagnosed by a 
physician as having a fracture of the wrist.  However, the 
Board finds that the veteran is not credible in the assertion 
that a right wrist fracture did not preexist service.  The 
veteran's assertions to that effect are directly contradicted 
by his inservice reports.  The Board finds those inservice 
reports to be credible as the veteran was seeking treatment 
for his right wrist.  His current assertions to the contrary 
are not credible because they directly conflict with the 
credible inservice statements.  

The Board finds that the medical records and the veteran's 
statements during service are competent and credible evidence 
that such clearly and unmistakably preexisted service.  See 
Gahman v. West, 12 Vet. App. 406 (1999).

Therefore, the Board finds that the probative evidence 
constitutes clear and unmistakable evidence that a right 
wrist defect existed prior to service entrance.  However, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
right wrist defect preexisted service.  Second, there must be 
clear and unmistakable evidence that right wrist defect was 
not aggravated during service.  If both prongs are not met, 
the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting right wrist defect was not 
aggravated by service.  The record shows that the veteran was 
treated on several occasions during service for right wrist 
complaints.  He was provided orthopedic treatment and was 
placed on profiles to restrict his activity.  

Where there is evidence of the veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The claims file was provided to a VA examiner for a medical 
opinion regarding whether the complaints and treatment during 
service reflected a permanent worsening of the right wrist 
fracture during service.  The examiner opined that it was not 
likely that the preexisting condition was permanently 
aggravated by service beyond the natural progression.  The 
examiner stated that the natural history of nonunion of the 
scaphoid fracture is that it eventually develops 
osteoarthritic changes.  The veteran currently has those 
osteoarthritic changes.  

The Board therefore finds that there was no aggravation of 
the preexisting right wrist disorder.  The Board's finding 
that the preservice right wrist disorder, a right navicular 
fracture, did not undergo an increase in severity during 
service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting right wrist fracture was not aggravated 
by service.  Accordingly, because there is clear and 
unmistakable evidence that the right wrist defect preexisted 
service and clear and unmistakable evidence that it was not 
aggravated during service, the presumption of soundness is 
rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting right wrist 
defect was aggravated in service, the Board finds that there 
is no competent medical evidence that such disorder worsened 
in service.  The Board relies on the evidence as outlined 
above to support this determination.  Further, since there is 
clear and unmistakable evidence that pre-existing right wrist 
defect at issue was not aggravated during service for the 
purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that such disorder 
was not, in fact, aggravated during service (38 U.S.C.A. § 
1110).  The Board has found by clear and unmistakable 
evidence that the veteran's right wrist defect was not 
aggravated by service in order to rebut the presumption of 
soundness.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

The Board further finds that the currently diagnosed right 
wrist osteoarthritis, post right scaphoid fracture, is not 
otherwise attributable to service as there is no probative 
competent medical evidence establishing a nexus between 
current diagnoses and service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right wrist osteoarthritis, post right 
scaphoid fracture, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


